Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J. concurred.
A ferry is a franchise, and is not the subject of levy, sale, or delivery, under execution. It involves a personal trust granted by the sovereign, upon conditions imposed upon the grantee alone, and his liability cannot be removed by substitution.
The term “ appurtenances,” used in the return of levy by the Sheriff, is too general, vague, and indefinite, to comprehend in its meaning any personal property as the subject of levy; it therefore passed nothing by the sale.
The order is reversed.